April 2, 2012 Yoon Y. Choo D202.778.9340 F202.778.9100 yoon.choo@klgates.com VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Preliminary Proxy Statement for the Versatile Bond Portfolio, a series of Permanent Portfolio Family of Funds, Inc. (File No. 811-3379) Ladies and Gentlemen: On behalf of the Versatile Bond Portfolio (“Portfolio”), a series of Permanent Portfolio Family of Funds, Inc., transmitted herewith for filing pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, is a preliminary proxy statement proposed to be used in connection with a special meeting of the shareholders of the Portfolio.The preliminary proxy statement asks shareholders to consider and vote upon the following proposals: (1)to change the Portfolio’s investment policy to permit the Portfolio to invest at least 80% of its net assets in bonds; (2)to change the Portfolio’s investment objective to seek to earn high current income; and (3)to eliminate the Portfolio’s fundamental investment limitation that prohibits the Portfolio from holding more than 5% of its net assets in investments that are not readily marketable. If you have any questions or comments regarding the foregoing, please contact me at (202) 778-9340. Sincerely, /s/ Yoon Y. Choo cc: Michael J. Cuggino Permanent Portfolio Family of Funds, Inc. Donald W. Smith R. Darrell Mounts K&L Gates LLP
